EXECUTION COPY

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of
July 26, 2010 (this “Agreement”), is entered into by and among FERRO
CORPORATION, an Ohio corporation (the “Company”), the several banks and other
financial institutions or entities listed on the signature pages hereto as
Lenders (collectively, the “Signing Lenders”), CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH (f/k/a Credit Suisse, Cayman Islands Branch) (“Credit Suisse”), as
Original Term Loan Administrative Agent (in such capacity, the “Original Term
Loan Administrative Agent”), PNC BANK, NATIONAL ASSOCIATION (as
successor-by-merger to National City Bank) and PNC Bank, as New Term Loan
Administrative Agent (in such capacity, the “New Term Loan Administrative
Agent”) and as Revolving Loan Administrative Agent (in such capacity, “Revolving
Loan Administrative Agent”, and together with the Original Term Loan
Administrative Agent and the New Term Loan Administrative Agent, the
“Administrative Agents”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement (as defined
below).

W I T N E S S E TH:

WHEREAS, the Company, the Lenders from time to time party thereto, the
Administrative Agents, KeyBank National Association, as Documentation Agent, and
Citigroup Global Markets, Inc., as Syndication Agent have entered into the
Second Amended and Restated Credit Agreement, dated as of October 26, 2009 (as
amended, restated, supplemented, waived or otherwise modified prior to the date
hereof, the “Credit Agreement”);

WHEREAS, the Company has requested that the Credit Agreement be amended as more
fully set forth herein; and

WHEREAS, the Lenders signing below, constituting at least the Required Lenders,
are willing to amend the Credit Agreement on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree and covenant as follows:

SECTION 1. Amendment to Credit Agreement.

(a) Section 1.1 of the Credit Agreement shall be amended by:



  (i)   in the definition of “Change of Control”, (A) deleting the “or”
appearing after clause (b) thereof, (B) deleting the “.” appearing at the end of
clause (c) thereof and replacing it with “;or” and (C) inserting the following
new clause (d) at the end thereof: “(d) for so long as any Senior Notes are
outstanding, the occurrence of a “Change of Control” (as defined in the Senior
Notes Documents).”



  (ii)   in the definition of “EBITDA”, (A) adding the following immediately at
the end of clause (b)(xvi) prior to the “,”: “and in connection with or related
to the preparation, negotiation, approval, execution, delivery and issuance of
the Senior Notes and the First Amendment” and (B) adding a new subclause
(xviii) prior to the “minus” appearing therein as follows: “(xviii) if
applicable, any swap or hedge breakage costs relating to interest rate swaps or
hedges in effect on the First Amendment Effective Date (including, without
limitation, any such costs incurred with a prepayment of the Term Loans) to the
extent any such costs do not constitute Interest Expense,”.



  (iii)   in the definition of “Fixed Charge Coverage Ratio”, deleting the “.”
at the end thereof and inserting the following additional proviso: “and
provided, further, that non-recurring fees, cash charges and other cash expenses
paid in connection with or related to the preparation, negotiation, approval,
execution and delivery of the First Amendment and the issuance of the Senior
Notes shall also be excluded from clause (b) above.”



  (iv)   amending and restating the definition of “Net Debt Proceeds” in its
entirety as follows:

“Net Debt Proceeds” means, with respect to the sale or issuance by the Company
or any of its Subsidiaries of any Indebtedness to any other Person after the
Closing Date which is not expressly permitted by Section 7.2.2 (other than
Section 7.2.2(o), it being understood that the proceeds of the Indebtedness
permitted by such section shall be Net Debt Proceeds), the excess of (a) the
gross cash proceeds actually received by such Person from such sale or issuance,
over (b) (i) all customary arranging or underwriting discounts, fees and
commissions, and all legal, investment banking, brokerage and accounting and
other professional fees, sales commissions and disbursements and other customary
closing costs and expenses actually incurred in connection with such sale or
issuance other than any such fees, discounts, commissions or disbursements paid
to Affiliates of the Company or any such Subsidiary in connection therewith and
(ii) all prepayment premiums and any applicable swap or hedge breakage costs
relating to interest rate swaps or hedges relating to any Indebtedness being
repaid or prepaid from the proceeds of such new Indebtedness.



  (v)   adding the following new defined terms in correct alphabetical order:

“First Amendment” means that certain First Amendment to the Second Amended and
Restated Credit Agreement dated as of May 12, 2010, by and among the Company,
the Administrative Agents and the Lenders party thereto.

“First Amendment Effective Date” means the date on which the conditions set
forth in Section 2 of the First Amendment are satisfied or waived, which date
shall be confirmed by the Administrative Agents to the Lenders and the Company
in writing upon satisfaction of such conditions.

“Senior Notes” means the Company’s Senior Notes due no earlier than January 1,
2013, in an aggregate principal amount not exceeding $300,000,000.

“Senior Notes Documents” shall mean the indenture under which the Senior Notes
are issued and all other instruments, agreements and other documents evidencing
or governing the Senior Notes or providing for any guarantee or other right in
respect thereof.

(b) Section 2.3.2 of the Credit Agreement shall be amended by adding a new
clause (d) thereto as follows:

“(d) In addition to making Swing Line Loans pursuant to the foregoing provisions
of this Section 2.3, without the requirement for a specific request from the
Borrowers pursuant to Section 2.3.2(a), the Swing Line Lender may make Swing
Line Loans to the Borrowers in accordance with the provisions of any agreements
between one or more of the Borrowers and the Swing Line Lender relating to the
Borrowers’ deposit, sweep and other accounts with the Swing Line Lender and
related arrangements and agreements regarding the management and investment of
the Borrowers’ cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Borrowers’ accounts which are subject to the provisions of the Cash Management
Agreements. Swing Line Loans made pursuant to this Section 2.3.2(d) in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.1.1,
(ii) be subject to any limitations as to individual amount set forth in the Cash
Management Agreement, (iii) be payable by the Borrowers, both as to principal
and interest, at the times set forth in the Cash Management Agreements (but in
no event later than the Extended Revolving Loan Commitment Termination Date),
(iv) not be made at any time after the Swing Line Lender has notice of the
occurrence and during the continuance of a Default or Event of Default, (v) if
not repaid by the Borrowers in accordance with the provisions of the Cash
Management Agreements, be subject to each Extended Revolving Loan Lender’s
obligation to purchase participating interests therein pursuant to Section
2.3.2(c), and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2.3.

(c) Section 3.1.2(b) of the Credit Agreement is hereby amended by adding the
following prior to the “.” appearing at the end thereof: “provided further that,
if the amount of the prepayment to be applied to outstanding Revolving Loans is
in excess of the actual amount of the outstanding Revolving Loans at the time of
such prepayment, such excess amount may be retained by the Company and its
Subsidiaries to be used for general corporate purposes to the extent not
otherwise prohibited by this Agreement”.

(d) Section 7.2.2 of the Credit Agreement shall be amended by deleting the “and”
appearing after clause (m) thereof and inserting it after clause (n) thereof and
inserting a new clause (o) thereto as follows:

“(o) unsecured Indebtedness of the Company owing under the Senior Notes pursuant
to the Senior Notes Documents and refinancing of such Indebtedness in a
principal amount not in excess of that which is outstanding on the original date
of issuance of the Senior Notes (as such amount may be reduced following the
First Amendment Effective Date); provided, that the aggregate outstanding
principal amount of all such Indebtedness shall not exceed $300,000,000 at any
time; and provided, further that, the Net Debt Proceeds of the Senior Notes
shall be used in accordance with Section 3.1.1(e).

(e) Section 7.2.8 of the Credit Agreement shall be amended by inserting the
following immediately after the (ii) that appears in clause (c) thereof: “in
addition to any Dispositions permitted pursuant to the foregoing clause (i) of
this Section 7.2.8(c),”.

(f) Section 7.2.11 of the Credit Agreement shall be amended by (i) deleting the
“or” appearing before clause (iii) in the last paragraph thereof and replacing
it with a “,”, (ii) in clause (iii) of the last paragraph thereof, replacing the
reference to “clause (f)(i) of Section 7.2.2” with “clause (j) of Section 7.2.2”
and (iii) adding the following prior to the period appearing at the end thereof:
“, or (iv) in the Senior Notes Documents”.

(g) The Credit Agreement shall be amended by replacing all references therein to
“Credit Suisse, Cayman Islands Branch” with “Credit Suisse AG, Cayman Islands
Branch (f/k/a Credit Suisse, Cayman Islands Branch).

(h) The Credit Agreement shall be further amended by replacing all references
therein to (i) “National City Bank” with “PNC Bank, National Association (as
successor-by-merger to National City Bank)” and (ii) “National City” with “PNC
Bank”.

SECTION 2. Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction of the following conditions (the date on which such
conditions are satisfied, the “First Amendment Effective Date”):

(a) The Administrative Agents shall have received duly executed and delivered
counterparts of this Agreement that, when taken together, bear the signatures of
(i) the Company and (ii) the Required Lenders.

(b) The Company shall have paid to the Administrative Agents all outstanding
fees, costs and expenses owing to the Administrative Agents and their respective
Affiliates as of such date, except that the Company shall pay the reasonable
fees, disbursements and other charges of Latham & Watkins LLP, counsel for the
Administrative Agents within seven days following receipt of an invoice therefor
and such payment shall not constitute a condition to the occurrence of the First
Amendment Effective Date.

(c) The Administrative Agents shall have received the Affirmation and Consent,
dated as of the First Amendment Effective Date, duly authorized, executed,
acknowledged and delivered by the Company and each Subsidiary Guarantor.

(d) The Administrative Agents shall have received the First Amendment Effective
Date Certificate, substantially in the form attached to the Credit Agreement as
Exhibit L, dated as of the First Amendment Effective Date and duly executed and
delivered by an Authorized Officer of the Company, in which certificate the
Company shall agree and acknowledge that the statements made therein shall be
deemed to be true and correct representations and warranties of the Company in
all material respects as of such date, and, at the time such certificate is
delivered, such statements shall in fact be true and correct in all material
respects.

SECTION 3. Miscellaneous.

(a) Representations and Warranties. To induce the other parties hereto to enter
into this Agreement, the Company represents and warrants to each of the Lenders
and the Administrative Agents that, as of the First Amendment Effective Date:

(i) This Agreement has been duly authorized, executed and delivered by the
Company, and this Agreement and the Credit Agreement, constitute the Company’s
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law;

(ii) The representations and warranties set forth in the Credit Agreement and
each other Loan Document are, in each case after giving effect to this
Agreement, true and correct in all material respects on and as of the First
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct in all material respects as of such earlier date; and

(iii) No Default has occurred and is continuing.

(b) Cross-References. References in this Agreement to any Article or Section
are, unless otherwise specified, to such Article or Section of this Agreement.

(c) Loan Document Pursuant to Credit Agreement. This Agreement is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby, including Article X thereof.

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

(e) Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which when executed and delivered shall be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile (or pdf or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Agreement.

(f) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(g) Full Force and Effect; Limited Amendment.

(i) Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agents or the
Collateral Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Company to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances.

(ii) The parties hereto acknowledge and agree that (i) this Agreement and any
other Loan Documents executed and delivered in connection herewith do not
constitute a novation, or termination of the “Obligations” (as defined in the
Loan Documents) under the Credit Agreement as in effect prior to the First
Amendment Effective Date; (ii) such “Obligations” are in all respects continuing
(as amended hereby) with only the terms thereof being modified to the extent
provided in this Agreement; and (iii) the Liens and security interests as
granted under the Loan Documents securing payment of such “Obligations” are in
all such respects continuing in full force and effect and secure the payments of
the “Obligations”.

(h) Headings. The headings of this Agreement are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]IN WITNESS WHEREOF, the parties
hereto have caused this Agreement to be duly executed by their respective
officers as of the day and year first above written.

FERRO CORPORATION

      By: /s/ John T. Bingle
 
Name: John T. Bingle

Title:
  Treasurer



    CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (f/k/a CREDIT SUISSE, CAYMAN ISLANDS
BRANCH), as Original Term Loan Administrative Agent

By: /s/ Bill O’Daly
Name: Bill O’Daly
Title: Director


By: /s/ Ilya Ivashkov
Name: Ilya Ivashkov
Title: Associate


PNC BANK, NATIONAL ASSOCIATION (as

successor-by-merger to National City Bank), as Collateral Agent, Issuer and
Swing Line Lender

By: /s/ Scott D. Beran
Name: Scott D. Beran
Title: Vice President


1

PNC BANK, NATIONAL ASSOCIATION, as New Term

Loan Administrative Agent and as Revolving Loan Administrative Agent

By: /s/ Christian S. Brown



    Name: Christian S. Brown
Title: Senior Vice President


2